DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  in the reply filed on species I (Figs. 1-2, 11), read on claims 1-27, is acknowledged.  The traversal is on the ground(s) that no search burden for searching for both species.  This is not found persuasive because the distinct features (different shapes and configurations of multiple regions of the first major surface) would at least require employing different search strategies or search queries
The requirement is still deemed proper and is therefore made FINAL. No claims are withdrawn from further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 5-7, 12, 16-17, 19-20, 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first in-region grooves" in 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the at least one in-region groove”.
Claims 5 and 6 both recite an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole. However, in the elected species of Fig. 12, the first boundary 102a is a circle. It is unclear what the angle is between the first boundary and connecting line of the gas introduction holes since the first boundary is curve-shaped. It seems like the limitation of claims 5 and 6 belongs to the non-elected species II (Fig. 6), where the first boundary appears to be straight lines. However, for the purpose of examination, the examiner has interpreted it to mean “an angle between an tangent line of a curved boundary and the connecting lines of the centers of the first and the second gas introduction holes”
Claim 7 recites the limitation "the first in-region grooves" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the at least one in-region groove”.
Claim 12 recites the limitation "a boundary groove occupancy ratio" in line 28 and the limitation “an in-region occupancy ratio” (line 29).  However, it is unclear what the exact definitions of these ratios mean. For the purpose of examination, the examiner has interpreted it to mean “the area occupied by the groove divided by a prescribed unit area”.
Claim 12 further recites the limitation "the first in-region grooves" in line 34.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the at least one in-region groove”.
Claims 16 and 17 both recite an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole. However, in the elected species of Fig. 12, the first boundary 102a is a circle. It is unclear what the angle is between the first boundary and connecting line of the gas introduction holes since the first boundary is curve-shaped. It seems like the limitation of claims 5 and 6 are applied to the non-elected species II (Fig. 6), where the boundary appears to be straight lines. However, for the purpose of examination, the examiner has interpreted it to mean “an angle between an tangent line of a curved boundary and the connecting lines of the centers of the first and the second gas introduction holes”
Claim 19 recites the limitation "a boundary groove occupancy ratio" in line 14 and the limitation “an in-region occupancy ratio” in lines 15-16.  However, it is unclear what the exact definition of these ratio. For the purpose of examination, the examiner has interpreted it to mean “the area occupied by the groove divided by a prescribed unit area”.
In addition, claim 19 recites the limitation "the in-region groove occupancy ratio in the first area" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the in-region groove occupancy ratio in the second
Claims 25 and 26 both recite an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole. However, in the elected species of Fig. 12, the first boundary 102a is a circle. It is unclear what the angle is between the first boundary and connecting line of the gas introduction holes since the first boundary is curve-shaped. It seems like the limitation of claims 5 and 6 are applied to the non-elected species II (Fig. 6), where the boundary appears to be straight lines. However, for the purpose of examination, the examiner has interpreted it to mean “an angle between an tangent line of a curved boundary and the connecting lines of the centers of the first and the second gas introduction holes”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matyushkin et al. (US 2021/0005494).
Regarding claim 1, Matyushkin discloses an electrostatic chuck 200 (Fig. 2), comprising: a base plate 204; and a ceramic dielectric substrate 202 (Paragraph 25 indicates the top plate 202 can be formed by a dielectric material) having a first major surface and being provided on the base plate, the first major surface being exposed externally, the first major surface including at least a first region 208C, and a second region 208B adjacent to the first region, the first region of the first major surface having a plurality of first grooves (“Each of the sealed zones 208 includes multiple coolant gas groove sets, where each coolant gas groove set is tree-shaped and includes a radially extending groove and multiple pairs of annularly extending grooves”, Paragraph 43) and at least one first gas introduction hole provided in the first region, the at least one first gas introduction hole being connected to at least one of the plurality of first grooves (Paragraph 45), the plurality of first grooves including a first boundary groove (one of the coolant gas groove sets 230 located radially inward of and closest to the seal 206C) and extending along a first boundary 206C and being provided to be most proximal to the first boundary (Fig. 2);
 the first boundary being between the first region and the second region, and at least one first in-region groove different from the first boundary groove, the second region of the first major surface having a plurality of second grooves 220, 222, 224, 226 228 (Paragraph 43) and at least one second gas introduction hole provided in the second region (Paragraph 45), the at least one second gas introduction hole being connected to at least one of the plurality of second grooves, the plurality of second grooves including a second boundary groove 228 provided to be most proximal to the first boundary, the second boundary groove extending along the first boundary, a 
Regarding claim 2, Matyushkin discloses the groove end portion-end portion distance between the first boundary groove and the second boundary groove is shorter than a groove end portion-end portion distance between the first in-region grooves (the two radially innermost branches in zone 208C, Fig. 2).
Regarding claim 3, Matyushkin discloses when projected onto a plane perpendicular to a first direction, at least a portion of the first gas introduction hole overlaps the first boundary groove, the first direction being from the base plate toward the ceramic dielectric substrate. (Fig. 8 shows the gas introduction hole 863 overlaps the groove 864. This embodiment is inherently applied to the embodiment of Fig. 2, Paragraph 77. Also see Figs 5-6, 9 and Paragraph 65-74 and 78 regarding an electrode 500 having coolant gas groove opening pattern 504. The patterns 504 are corresponding to the coolant gas groove sets on the top plate)
Regarding claim 4, Matyushkin discloses when projected onto a plane perpendicular to a first direction, at least a portion of the second gas introduction hole overlaps the second boundary groove, the first direction being from the base plate toward the ceramic dielectric substrate. (Similar to the reasons stated above in claim 3)
Regarding claim 5, Matyushkin discloses an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole is less than 90 degrees. (Fig. 6 of the gas groove set 


    PNG
    media_image1.png
    793
    1166
    media_image1.png
    Greyscale


Regarding claim 6, Matyushkin discloses in a different embodiment, Fig. 3,  “some of the radially extending grooves of each of the sealed zones 308 are radially in alignment with other radially extending grooves of the other sealed zones 308”.  (Paragraph 56) Because of this, an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole is 90 degrees. (see attached drawing below)

    PNG
    media_image2.png
    898
    1066
    media_image2.png
    Greyscale


Regarding claim 8, Matyushkin discloses the first major surface includes at least the first region, the second region positioned outward of the first region, and a third region 208A adjacent to the second region and positioned outward of the second region, the plurality of second grooves includes a second outer boundary groove 222 extending along a second boundary 206B and being provided to be most proximal to the second boundary, the second boundary being between the second region and the third region, the third region has a third boundary groove 210 (210A, 210B, 210C, 210D) extending along the second boundary and being provided to be adjacent to the second 
Regarding claim 9, Matyushkin discloses an outer seal 206A provided to surround a peripheral edge of the first major surface, at least a portion of the outer seal being configured to contact a chucking object, (Paragraph 75, “In one embodiment, the heights of the seals 702 and/or other seals of the top plate that are separating sealed zones may have heights equal to 0-100% of heights of surrounding surface features, such as the heights of the mesas 704. “ in a second direction orthogonal to a first direction, a distance between the second boundary and the outer seal being shorter than a first boundary and the distance between the second boundary, the first direction being from the base plate toward the ceramic dielectric substrate. (as this is apparent from Fig. 2)
Regarding claim 10, Matyushkin discloses the first gas introduction hole is provided to be configured to supply a gas to the first boundary groove, and at least two first gas introduction holes are provided. (Paragraph 45)
Regarding claim 11, Matyushkin discloses the second gas introduction hole is provided to be configured to supply the gas to the second boundary groove, and at least two second gas introduction holes are provided. (Paragraph 45)

Regarding claim 12, Matyushkin discloses an electrostatic chuck as set forth in claim 1 above. In addition, Matyushkin discloses a boundary groove occupancy ratio in 
Regarding claim 13, Matyushkin discloses the groove end portion-end portion distance between the first boundary groove and the second boundary groove is shorter than a groove end portion-end portion distance between the first in-region grooves (the two radially inner most branches in zone 208C, Fig. 2).
Regarding claim 14, Matyushkin discloses when projected onto a plane perpendicular to a first direction, at least a portion of the first gas introduction hole overlaps the first boundary groove, the first direction being from the base plate toward the ceramic dielectric substrate. (Fig. 8 shows the gas introduction hole 863 overlaps the groove 864. This embodiment is inherently applied to the embodiment of Fig. 2, Paragraph 77. Also see Figs 5-6, 9 and Paragraph 65-74 and 78 regarding an electrode 500 having coolant gas groove opening pattern 504. The patterns 504 are corresponding to the coolant gas groove sets on the top plate)
Regarding claim 15, Matyushkin discloses when projected onto a plane perpendicular to a first direction, at least a portion of the second gas introduction hole overlaps the second boundary groove, the first direction being from the base plate toward the ceramic dielectric substrate. (Similar to the reasons stated above in claim 14)
Regarding claim 16, Matyushkin discloses an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole is less than 90 degrees. (Fig. 6 of the gas groove set opening pattern is beneath and corresponding to the gas groove sets on the top plate. It is apparent from Fig. 6 the angle is less than 90 degrees. See fist attached drawing above with annotation)
Regarding claim 17, Matyushkin discloses in an different embodiment, Fig. 3,  “some of the radially extending grooves of each of the sealed zones 308 are radially in alignment with other radially extending grooves of the other sealed zones 308”.  (Paragraph 56) Because of this, an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole is 90 degrees. (see 2nd attached drawing above)
Regarding claim 19, Matyushkin discloses the first major surface includes at least the first region, the second region positioned outward of the first region, and a third region 208A adjacent to the second region and positioned outward of the second region, the plurality of second grooves includes a second outer boundary groove 222 extending along a second boundary 206B and being provided to be most proximal to the second boundary, the second boundary being between the second region and the third region, the third region has a third boundary groove 210 (210A, 210B, 210C, 210D) extending along the second boundary and being provided to be adjacent to the second boundary, and a boundary groove occupancy ratio in a third area is larger than the in-region groove occupancy ratio in the 
Regarding claim 20, Matyushkin discloses an outer seal 206A provided to surround a peripheral edge of the first major surface, at least a portion of the outer seal being configured to contact a chucking object, (Paragraph 75, “In one embodiment, the heights of the seals 702 and/or other seals of the top plate that are separating sealed zones may have heights equal to 0-100% of heights of surrounding surface features, such as the heights of the mesas 704. “ in a second direction orthogonal to a first direction, a distance between the second boundary and the outer seal being shorter than a first boundary and the distance between the second boundary, the first direction being from the base plate toward the ceramic dielectric substrate. (as this is apparent from Fig. 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al.
Regarding claims 21 and 22, Matyushkin, as set forth in claim 1 above, discloses every limitation, except  “a groove end portion-end portion distance between the first 
However, based on the coolant gas groove opening set patterns shown in Figs. 5-6, and the coolant gas groove set shown in Figs. 2-4, one having ordinary skill in the art would have recognized the distance between the first boundary groove and the second boundary groove is dependent on the sizes of the electrostatic chuck and substrate clamped. In addition, the groove pattern (which includes the distance between the first boundary groove and the second boundary groove) is dependent on the desired uniform temperate within the zones (Paragraph 81) and coolant gas pressure, coolant gas zone dimensions (paragraph 82).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the distance between the first boundary groove and the second boundary groove within the range recited, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 23, as set forth in claim 3 above, Matyushkin discloses when projected onto a plane perpendicular to a first direction, at least a portion of the first gas introduction hole overlaps the first boundary groove, the first direction being from the base plate toward the ceramic dielectric substrate. (Fig. 8 shows the gas introduction hole 863 overlaps the groove 864. This embodiment is inherently applied to the embodiment of Fig. 2, Paragraph 77. Also see Figs 5-6, 9 and Paragraph 65-74 and 78 regarding an electrode 500 having coolant gas groove opening pattern 504. The patterns 504 are corresponding to the coolant gas groove sets on the top plate)
Regarding claim 24, as set forth in claim 4 above, Matyushkin discloses when projected onto a plane perpendicular to a first direction, at least a portion of the second gas introduction hole overlaps the second boundary groove, the first direction being from the base plate toward the ceramic dielectric substrate. (Similar to the reasons stated above in claim 3)
Regarding claim 25, as set forth in claim 5 above, Matyushkin discloses an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole is less than 90 degrees. (Fig. 6 of the gas groove set opening pattern is beneath and corresponding to the gas groove sets on the top plate. It is apparent from Fig. 6 the angle is less than 90 degrees. See the attached first drawing below with annotation)
Regarding claim 26, as set forth in claim 6 above, Matyushkin discloses in an different embodiment, Fig. 3,  “some of the radially extending grooves of each of the sealed zones 308 are radially in alignment with other radially extending grooves of the other sealed zones 308”.  (Paragraph 56) Because of this, an angle between the first boundary and a line connecting a center of the first gas introduction hole and a center of the second gas introduction hole is 90 degrees. (see the second attached drawing above)

Claim 7, 18, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin as applied to claim 1 (12, or 21) above, and further in view of Okugawa (JP 2005-136104A).
Regarding claims 7, 18, and 27, Matyushkin (or Matyushkin as modified as set forth in claim 21 above) does not disclose the first major surface further has a lift pin hole provided in the first major surface, and a distance between the lift pin hole and the first boundary groove is greater than a distance between the lift pin hole and the first in-region groove most proximal to the lift pin hole.
Okugawa discloses an electrostatic chuck having an upper surface 3 (Fig. 2, p. 3, translation). The upper surface has three lift pin holes 30 formed between two annular grooves 13. (p. 4, translation) It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the electrostatic chuck of Matyushkin to have three lift pin holes provided on the first major surface for separating the wafer or substrate to remove it from the chuck after completing the process.
Matyushkin as modified does not teach “a distance between the lift pin hole and the first boundary groove is greater than a distance between the lift pin hole and the first in-region groove most proximal to the lift pin hole.” However, it is considered to have been obvious to have tried to locate the lift hole position such “a distance between the lift pin hole and the first boundary groove is greater than a distance between the lift pin hole and the first in-region groove most proximal to the lift pin hole.” as this constitutes choosing from a finite number of identified, predictable solutions, (less, equal, or greater than the distance) with a reasonable expectation of success.  Here the reasonable expectation of success would have been lift the wafer or substrate from the chuck successfully.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHWEN-WEI SU/Examiner, Art Unit 3722